Exhibit 10.1

SUBSCRIPTION AGREEMENT

Cytori Therapeutics, Inc.

3020 Callan Road

San Diego, California 92121

Ladies and Gentlemen:

The undersigned (the “Investor”) hereby confirms and agrees with you as follows:

1.  This Subscription Agreement (this “Agreement”) is made as of the date set
forth below between Cytori Therapeutics, Inc., a Delaware corporation (the
“Company”), and the Investor.

2.  The Company has authorized the sale and issuance of (i) up to 4,048,584
shares (the “Shares”) of the Company’s common stock, $0.001 par value per share
(the “Common Stock”), and (ii) warrants (the “Warrants”) to purchase up to
4,048,584 shares of Common Stock in the form attached hereto as Exhibit A (each
such share, a “Warrant Share” and together with the Shares and the Warrants, the
“Securities”). The purchase price for the Securities shall be $2.47 per unit
(the “Purchase Price”), with each unit consisting of one (1) Share and one
(1) Warrant (the “Offering”). The Offering and issuance of the Securities have
been registered under the Securities Act of 1933, as amended (the “Securities
Act”), pursuant to the Company’s Registration Statement on Form S-3
(No. 333-195846), including all amendments thereto, the exhibits and any
schedules thereto, the documents otherwise deemed to be a part thereof or
included therein by the rules and regulations (the “Rules and Regulations”) of
the Securities and Exchange Commission (the “Commission”) and any registration
statement relating to the Offering and filed pursuant to Rule 462(b) under the
Rules and Regulations (collectively, the “Registration Statement”). The Investor
acknowledges that the Company intends to enter into subscription agreements in
substantially the same form as this Agreement with certain other investors.

3.  As of the Closing (as defined below) and subject to the terms and conditions
hereof, the Company and the Investor agree that the Investor will purchase from
the Company and the Company will issue and sell to the Investor such number of
Shares and Warrants (the “Subscription”) as is set forth on the signature page
hereto (the “Signature Page”). The Investor acknowledges that the Offering is
not a firm commitment underwriting and that there is no minimum offering amount.
Certificates representing the Shares purchased by the Investor will not be
issued to the Investor; instead, such Shares will be credited to the Investor
using customary procedures for book-entry transfer through the facilities of The
Depository Trust Company (“DTC”). The Warrants will be issued by the Company,
and delivered to the Investor, in physical form. This Offering will not clear
directly through the Placement Agent (as defined below) acting in such capacity.
Consequently, the Investor must instruct their individual broker how to settle
the transaction.

4.  The completion of the purchase and sale of the Securities shall occur at a
closing (the “Closing”) which, in accordance with Rule 15c6-1 promulgated under
the Securities Exchange Act of 1934, as amended, shall occur no later than the
third (3rd) Trading Day (as defined below) following the date set forth on the
Signature Page (the “Closing Date”). At the Closing, (a) the Company shall cause
its transfer agent to release to the Investor the number of Shares being
purchased by the Investor, (b) the Company shall deliver to the Investor the
Warrants being purchased by the Investor and (c) the aggregate purchase price
for the Securities being purchased by the Investor (the “Subscription Amount”)
will be delivered by or on behalf of the Investor to the Company in cash by wire
transfer. In the event that the Company is unable to fulfill its obligations
hereunder at Closing by the fifth (5th) Trading Day following the date set forth
on the Signature Page, Investor shall have the right, but not the obligation, to
terminate this Agreement and the Subscription hereunder. For purposes of this
Agreement, “Trading Day” means any day on which the Common Stock is traded on
the principal securities exchange or trading market on which the Common Stock is
then traded (the “Exchange”); provided that “Trading Day” shall not include any
day on which the Common Stock is scheduled to trade on such exchange or market
for less than 4.5 hours or any day that the Common Stock is suspended from
trading during the final



--------------------------------------------------------------------------------

hour of trading on such exchange or market (or if such exchange or market does
not designate in advance the closing time of trading on such exchange or market,
then during the hour ending at 4:00 p.m., New York time).

5.  The Registration Statement filed by the Company with the Commission contains
a prospectus (the “Base Prospectus”) and the Company will promptly file with the
Commission a final prospectus supplement (the “Prospectus Supplement” and
collectively with the Base Prospectus, the “Prospectus”) with respect to the
Registration Statement in material conformity with the Securities Act, including
Rule 424(b) thereunder. The Investor hereby consents to the receipt of the
Company’s Prospectus in portable document format, or .pdf, via e-mail.

6.  The Company has entered into a Placement Agency Agreement (the “Placement
Agreement”), dated May 29, 2014 with WBB Securities, LLC (the “Placement
Agent”), which will act as the Company’s placement agent with respect to the
Offering and receive a fee in connection with the sale of the Securities. The
obligations of the Company to issue and sell the Securities to the Investor
shall be subject to: (i) the receipt by the Company of the purchase price for
the Shares and Warrants being purchased hereunder as set forth on the Signature
Page and (ii) the accuracy of the representations and warranties made by the
Investor and the fulfillment of those undertakings of the Investor to be
fulfilled prior to the Closing Date.

7.  The Company hereby makes the following representations, warranties and
covenants to the Investor:

(a) The Company has the requisite corporate power and authority to enter into
and to consummate the transactions contemplated by this Agreement and otherwise
to carry out its obligations hereunder. The execution and delivery of this
Agreement by the Company and the consummation by it of the transactions
contemplated hereunder have been duly authorized by all necessary action on the
part of the Company. This Agreement has been duly executed by the Company and,
when delivered in accordance with the terms hereof, will constitute the valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as may be limited by any bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws affecting the enforcement of creditors’ rights generally or by general
principles of equity.

(b) The Securities are duly authorized and, when issued and paid for in
accordance with this Agreement or the Warrant, as applicable (the “Transaction
Documents”), will be duly and validly issued, fully paid and nonassessable, free
and clear of all liens imposed by the Company. The Warrant Shares, when issued
in accordance with the terms of the Warrants, will be validly issued, fully paid
and nonassessable, free and clear of all liens imposed by the Company. The
Company has reserved from its duly authorized capital stock the maximum number
of shares of Common Stock issuable pursuant to this Agreement and the Warrants.
The Company has prepared and filed the Registration Statement in material
conformity with the requirements of the Securities Act, which became effective
on May 22, 2014 (the “Effective Date”), and such amendments and supplements
thereto as may have been required to the date of this Agreement. The
Registration Statement is effective under the Securities Act and no stop order
preventing or suspending the effectiveness of the Registration Statement or
suspending or preventing the use of the Prospectus has been issued by the
Commission and no proceedings for that purpose have been instituted or, to the
knowledge of the Company, are threatened by the Commission. The Company, if
required by the rules and regulations of the Commission, shall file the
Prospectus Supplement with the Commission pursuant to Rule 424(b). At the time
the Registration Statement and any amendments thereto became effective, at the
date of this Agreement and at the Closing Date, the Registration Statement and
any amendments thereto conformed and will conform in all material respects to
the requirements of the Securities Act and did not and will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading;
and the Prospectus and any amendments or supplements thereto, at time the
Prospectus or any amendment or supplement thereto was issued and at the Closing
Date, conformed and will conform in all material respects to the requirements of
the Securities Act and did not and will not contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.



--------------------------------------------------------------------------------

(c) The Company has not issued any capital stock since its most recently filed
periodic report under the Exchange Act, other than pursuant to the exercise of
employee stock options under the Company’s stock option plans, the issuance of
shares of Common Stock to employees pursuant to the Company’s employee stock
purchase plans and pursuant to the conversion and/or exercise of any securities
convertible into, exercisable or exchangeable for, or otherwise representing the
right to acquire shares of Common Stock (each, a “Common Stock Equivalent”)
outstanding as of the date of the most recently filed SEC Report (as defined
below). No Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as otherwise disclosed in the
SEC Reports (as defined below) or as a result of the purchase and sale of the
Securities, there are no outstanding options, warrants, scrip rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any of its consolidated subsidiaries (each
a “Subsidiary”) is or may become bound to issue additional shares of Common
Stock or Common Stock Equivalents. The issuance and sale of the Securities will
not obligate the Company to issue shares of Common Stock or other securities to
any person (other than to investors and the placement agent in this Offering)
and will not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange or reset price under any of such securities. All
of the outstanding shares of capital stock of the Company are duly authorized,
validly issued, fully paid and nonassessable, have been issued in material
compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. No further approval or
authorization of any stockholder or the Board of Directors is required for the
issuance and sale of the Securities. Except as otherwise disclosed in the SEC
Reports, there are no stockholders agreements, voting agreements or other
similar agreements with respect to the Company’s capital stock to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company’s stockholders.

(d) Since the date of the latest audited financial statements included within
any report or definitive proxy or information statements filed by the Company
with the Commission pursuant to Sections 13(a), 13(c), 14, 15(d) or any other
provision of or under the Exchange Act (the “SEC Reports”), except as
specifically disclosed in a subsequent SEC Report filed prior to the date
hereof, (i) there has been no event, occurrence or development that has had or
that could reasonably be expected to result in a material adverse effect, or any
development that would reasonably be expected to result in a material adverse
change, in the condition, financial or otherwise, or in the results of
operations, business, operations or prospects, whether or not arising from
transactions in the ordinary course of business, of the Company and its
Subsidiaries, considered as one entity (any such effect is called a “Material
Adverse Effect”), (ii) the Company has not incurred any liabilities (contingent
or otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
United States generally accepted accounting principles (“GAAP”) or disclosed in
filings made with the Commission, (iii) the Company has not altered its method
of accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Company has not issued any equity securities to any officer,
director or affiliate, except pursuant to existing Company stock option plans.
The Company does not have pending before the Commission any request for
confidential treatment of information. Except for the issuance of the Securities
contemplated by this Agreement or as set forth in the SEC Reports, no event,
liability, fact, circumstance, occurrence or development has occurred or exists
or is reasonably expected to occur or exist with respect to the Company or its
Subsidiaries or their respective businesses, prospects, properties, operations,
assets or financial condition that would be required to be disclosed by the
Company under applicable securities laws at the time this representation is made
or deemed made that has not been publicly disclosed at least 1 Trading Day prior
to the date that this representation is made.



--------------------------------------------------------------------------------

(e) The Company shall (i) before the opening of trading on the Exchange on the
next trading day after the date hereof, issue a press release, disclosing all
material aspects of the transactions contemplated hereby and (ii) make such
other filings and notices in the manner and time required by the Commission with
respect to the transactions contemplated hereby. Upon the issuance of the press
release described in the immediately preceding sentence, the Investor will not
be in receipt of any material, non-public information provided to it by the
Company, its officers or directors. The Company shall not identify the Investor
by name in any press release or public filing, or otherwise publicly disclose
the Investor’s name, without the Investor’s prior written consent, unless
required by law or the rules and regulations of any self-regulatory organization
or exchange to which the Company or its securities are subject.

(f) The making, execution and performance of this Agreement by the Company and
the consummation of the transactions contemplated herein will not conflict with
or result in a breach or violation of any of the terms and provisions of, or
constitute a default under, (i) the charter, bylaws or other organizational
documents of the Company, as applicable, (ii) any law, order, rule, regulation,
writ, injunction, judgment or decree of any court, administrative agency,
regulatory body, government or governmental agency or body, domestic or foreign,
having jurisdiction over the Company or its properties (including federal and
state securities laws and regulations and the rules and regulations of the
Nasdaq Global Market or other applicable Exchange) or (iii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, except
for any conflict, breach, violation or default which is not reasonably likely to
have a material adverse effect on the Company, its Subsidiaries or any property
or asset of the Company or any of its Subsidiaries or the Company’s performance
of its obligations hereunder or the consummation of the transactions
contemplated hereby.

(g) Except with respect to the material terms and conditions of the transactions
contemplated by the Transaction Documents, the Company confirms that neither it
nor, to the Company’s knowledge, any other person acting on its behalf, has
provided any of the investors in this Offering or their agents or counsel with
any information that it believes constitutes or might constitute material,
non-public information which is not otherwise disclosed or incorporated by
reference in the Prospectus Supplement. The Company acknowledges and agrees that
no investor in this Offering makes or has made any representations or warranties
with respect to the transactions contemplated hereby other than those
specifically set forth in Section 8 hereof.

(h) The Company is not required to obtain any consent, authorization or order
of, or make any filing or registration with, any court, governmental agency or
any regulatory or self-regulatory agency or any other Person in order for it to
execute, deliver or perform any of its obligations hereunder in accordance with
the terms hereof, other than (i) as may be required under the Securities Act,
(ii) any necessary qualification of the Securities under the securities or blue
sky laws of the various jurisdictions in which the Securities are being offered
by the Placement Agent and (iii) under the rules and regulations of the
Financial Industry Regulatory Authority (“FINRA”). All consents, authorizations,
orders, filings and registrations which the Company is required to obtain
pursuant to the preceding sentence will be obtained or effected on or prior to
the Closing, and the Company and its Subsidiaries are unaware of any facts or
circumstances which might prevent the Company from obtaining or effecting any of
the registration, application or filings pursuant to the preceding sentence. The
Company is not in violation of the requirements of the Nasdaq Global Market or
other applicable Exchange and has no knowledge of any facts which would
reasonably lead to delisting or suspension of the Common Stock in the
foreseeable future.

(i) The Company has not, and to its knowledge no one acting on its behalf has,
(i) taken, directly or indirectly, any action designed to cause or to result in
the stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of any of the Securities, (ii) sold, bid for,
purchased, or, paid any compensation for soliciting purchases of, any of the
Securities, or (iii) paid or agreed to pay to any Person any compensation for
soliciting another to purchase any other securities of the Company, other than,
in



--------------------------------------------------------------------------------

the case of clauses (ii) and (iii), compensation paid to the Company’s placement
agent in connection with the placement of the Securities.

(j) If all or any portion of a Warrant is exercised at a time when there is an
effective registration statement to cover the issuance or resale of the Warrant
Shares or if the Warrant is exercised via cashless exercise, the Warrant Shares
issued pursuant to any such exercise shall be issued free of all legends. If at
any time following the date hereof the Registration Statement (or any subsequent
registration statement registering the sale or resale of the Warrant Shares) is
not effective or is not otherwise available for the sale or resale of the
Warrant Shares, the Company shall immediately notify the holders of the Warrants
in writing that such registration statement is not then effective and thereafter
shall promptly notify such holders when the registration statement is effective
again and available for the sale or resale of the Warrant Shares (it being
understood and agreed that the foregoing shall not limit the ability of the
Company to issue, or any Investor to sell, any of the Warrant Shares in
compliance with applicable federal and state securities laws). The Company shall
use best efforts to keep a registration statement (including the Registration
Statement) registering the issuance or resale of the Warrant Shares effective
during the term of the Warrants.

(k) From the date hereof until 90 days after the Closing Date, neither the
Company nor any Subsidiary shall issue, enter into any agreement to issue or
announce the issuance or proposed issuance of any shares of Common Stock or
Common Stock Equivalents, except for any Excluded Issuance (as defined below);
provided, however, that the Company will not issue any Common Stock under the
Sales Agreement (as defined below) unless sales are made at price per share
equal to or greater than 125% of the Purchase Price; provided, further, that as
soon as the closing sale price of the Common Stock on the Exchange exceeds 125%
of the Purchase Price after the date hereof, the Company may issue Common Stock
under the Sales Agreement so long as sales are made at a price per share equal
to or greater than 110% of the Purchase Price. From the date hereof and until
the first anniversary of the date hereof, the Company shall be prohibited from
effecting or entering into an agreement to effect any issuance by the Company or
any of its Subsidiaries of Common Stock or Common Stock Equivalents (or a
combination of units thereof) involving a Variable Rate Transaction, except for
any Excluded Issuance (as defined below). For purposes of this Agreement,
“Variable Rate Transaction” means a transaction in which the Company (i) issues
or sells any debt or equity securities that are convertible into, exchangeable
or exercisable for, or include the right to receive additional shares of Common
Stock either (A) at a conversion price, exercise price or exchange rate or other
price that is based upon and/or varies with the trading prices of or quotations
for the shares of Common Stock at any time after the initial issuance of such
debt or equity securities, or (B) with a conversion, exercise or exchange price
that is subject to being reset at some future date after the initial issuance of
such debt or equity security or upon the occurrence of specified or contingent
events directly or indirectly related to the business of the Company or the
market for the Common Stock or (ii) enters into any agreement, including, but
not limited to, an equity line of credit, whereby the Company may issue
securities at a future determined price. Any Investor shall be entitled to
obtain injunctive relief against the Company to preclude any such issuance,
which remedy shall be in addition to any right to collect damages.

(l) Participation in Subsequent Financings.

(i) Subject to the terms and conditions of the Section 7(l) and applicable
securities laws, if at any time during the period beginning on the Closing and
ending twelve (12) months thereafter, upon any financing by the Company of
Common Stock or securities convertible into Common Stock (“New Securities”) in
on or more related transactions (a “Subsequent Financing”), each investor in
this Offering shall have the right to participate in any Subsequent Financing in
up to an amount of the Subsequent Financing aggregating up to 50% of the
Subsequent Financing for all investors in this Offering (the “Participation
Maximum”) on the same terms, conditions and price provided for in the Subsequent
Financing other than in connection with an Excluded Issuance. For purposes of
this Agreement, an “Excluded Issuance” means any shares of Common Stock or
Common Stock Equivalents issued in connection with or pursuant to (i) a
strategic merger, acquisition, consolidation or purchase of substantially all of
the securities or assets of a corporation or other entity, (ii)



--------------------------------------------------------------------------------

strategic license agreements and other partnering arrangements so long as such
issuances are not primarily for the purpose of raising capital, (iii) plans that
have been approved by a majority of the stockholders and a majority of the
independent members of the board of directors of the Company or in existence as
such plans are constituted on the date of this Agreement, (iv) the exercise or
exchange of or conversion of any securities exercisable or exchangeable for or
convertible into shares of Common Stock issued and outstanding on the date of
this Agreement, (v) the exercise of Warrants issued pursuant to this Agreement,
(vi) sales under that certain Sales Agreement, dated May 12, 2014, by and
between the Company and Cowen and Company LLC (the “Sales Agreement”), and
(vii) any and all securities required to be assumed by the Company by the terms
thereof as a result of any of the foregoing even if issued by a predecessor
acquired in connection with a business combination, merger or share exchange.

(ii) At least five (5) Trading Days prior to the closing of any Subsequent
Financing, the Company shall deliver to the Investor a written notice of its
intention to effect a Subsequent Financing (“Pre-Notice”), which Pre-Notice
shall ask such Investor if it wants to review the details of such financing
(such additional notice, a “Subsequent Financing Notice”). Upon the request of
the Investor, and only upon a request by such Investor, for a Subsequent
Financing Notice, the Company shall promptly, but no later than one (1) Trading
Day after such request, deliver a Subsequent Financing Notice to such Investor.
The Subsequent Financing Notice shall describe in reasonable detail the proposed
terms of such Subsequent Financing, the amount of proceeds intended to be raised
thereunder and the Person or Persons through or with whom such Subsequent
Financing is proposed to be effected.

(iii) Any Investor desiring to participate in such Subsequent Financing must
provide written notice to the Company by not later than 5:30 p.m. (New York City
time) on the fifth (5th) Trading Day after the Investor has received the
Pre-Notice that such Investor is willing to participate in the Subsequent
Financing, the amount of such Investor’s participation, and representing and
warranting that such Investor has such funds ready, willing, and available for
investment on the terms set forth in the Subsequent Financing Notice. If the
Company receives no such notice from the Investor as of such fifth (5th) Trading
Day, such Investor shall be deemed to have notified the Company that it does not
elect to participate.

(iv) If by 5:30 p.m. (New York City time) on the fifth (5th) Trading Day after
all of the investors in this Offering have received the Pre-Notice,
notifications by the such investors of their willingness to participate in the
Subsequent Financing (or to cause their designees to participate) is, in the
aggregate, less than the total amount of the Participation Maximum, then the
Company may effect the remaining portion of such Subsequent Financing on the
terms and with the persons set forth in the Subsequent Financing Notice.

(v) If by 5:30 p.m. (New York City time) on the fifth (5th) Trading Day after
all of the investors in this Offering have received the Pre-Notice, the Company
receives responses to a Subsequent Financing Notice from such investors seeking
to purchase more than the aggregate amount of the Participation Maximum, each
such investor shall have the right to purchase its Pro Rata Portion (as defined
below) of the Participation Maximum. For purposes of this Agreement, “Pro Rata
Portion” means the ratio of (x) the Subscription Amount of Securities purchased
on the Closing Date by an investor participating in this Offering and (y) the
sum of the aggregate Subscription Amounts of Securities purchased on the Closing
Date by all investors participating in this Offering.

(vi) Notwithstanding the foregoing, this Section 7(l) shall not apply in respect
of an Excluded Issuance.

(m) Until the earliest of the time that (i) no Warrants are outstanding or
(ii) the Warrants have expired, the Company covenants to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act even if the Company is not then subject to the reporting
requirements of the Exchange Act.



--------------------------------------------------------------------------------

8.  The Investor hereby makes the following representations, warranties and
covenants to the Company:

(a) The Investor represents that (i) it has received or had full access to the
Base Prospectus as well as the Company’s periodic reports and other information
incorporated by reference therein, prior to or in connection with its receipt of
this Agreement, (ii) it is knowledgeable, sophisticated and experienced in
making, and is qualified to make, decisions with respect to investments in
securities representing an investment decision like that involved in the
purchase of the Securities, and (iii) it does not have any agreement or
understanding, directly or indirectly, with any person or entity to distribute
any of the Securities.

(b) The Investor has the requisite power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement by the Investor and the consummation by it of the
transactions contemplated hereunder have been duly authorized by all necessary
action on the part of the Investor. This Agreement has been executed by the
Investor and, when delivered in accordance with the terms hereof, will
constitute a valid and binding obligation of the Investor enforceable against
the Investor in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

(c) The Investor understands that nothing in this Agreement or any other
materials presented to the Investor in connection with the purchase and sale of
the Securities constitutes legal, tax or investment advice. The Investor has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of
Securities.

(d) The making, execution and performance of this Agreement by the Investor and
the consummation of the transactions contemplated herein will not conflict with
or result in a breach or violation of any of the terms and provisions of, or
constitute a default under, (i) the charter, bylaws or other organizational
documents of such Investor, as applicable, or (ii) any law, order, rule,
regulation, writ, injunction, judgment or decree of any court, administrative
agency, regulatory body, government or governmental agency or body, domestic or
foreign, having jurisdiction over such Investor or its properties, except for
any conflict, breach, violation or default which is not reasonably likely to
have a material adverse effect on such Investor’s performance of its obligations
hereunder or the consummation of the transactions contemplated hereby.

(e) The Investor will maintain the confidentiality of all information acquired
as a result of the transactions contemplated herein prior to the public
disclosure of that information by the Company.

(f) Neither the Investor nor any Person acting on behalf of, or pursuant to any
understanding with or based upon any information received from, the Investor
has, directly or indirectly, engaged in any purchases or sales of the securities
of the Company (including, without limitation, any Short Sales involving the
Company’s securities) since the time that the Investor first discussed the
transactions contemplated hereby with the Placement Agent or the Company. “Short
Sales” include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), whether or not against the box, and all types of
direct and indirect stock pledges, forward sale contracts, options, puts, calls,
short sales, swaps, “put equivalent positions” (as defined in Rule 16a-1(h)
under the Exchange Act) and similar arrangements (including on a total return
basis), and sales and other transactions through non-U.S. broker dealers or
foreign regulated brokers. The Investor covenants that neither it, nor any
Person acting on behalf of, or pursuant to any understanding with or based upon
any information received from, the Investor will engage in any purchases or
sales of the securities of the Company (including Short Sales) prior to the time
that the transactions contemplated by this Agreement are publicly disclosed or
the transactions contemplated hereby are terminated.



--------------------------------------------------------------------------------

(g) The Investor covenants that neither it nor any affiliate acting on its
behalf or pursuant to any understanding with it will execute any purchases or
sales, including Short Sales of any of the Company’s securities during the
period commencing with the execution of this Agreement and ending at such time
that the transactions contemplated by this Agreement are first publicly
announced pursuant to the initial press release as described in Section 7(e).
The Investor covenants that until such time as the transactions contemplated by
this Agreement are publicly disclosed by the Company pursuant to the initial
press release as described in Section 7(e), the Investor will maintain the
confidentiality of the existence and terms of this transaction. Notwithstanding
the foregoing, in the case of an Investor that is a multi-managed investment
vehicle whereby separate portfolio managers manage separate portions of such
Investor’s assets and the portfolio managers have no direct knowledge of the
investment decisions made by the portfolio managers managing other portions of
such Investor’s assets, the covenant set forth above shall only apply with
respect to the portion of assets managed by the portfolio manager that made the
investment decision to purchase the Securities covered by this Agreement.

(h) The Investor represents that, except as set forth below, (i) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (ii) it is
not a, and it has no direct or indirect association with any, FINRA member or an
Associated Person (as such term is defined under the FINRA Membership and
Registration Rules Section 1011) as of the date hereof, and (iii) neither it nor
any group of investors (as identified in a public filing made with the
Commission) of which it is a member, acquired, or obtained the right to acquire,
20% or more of the Common Stock (or securities convertible or exercisable for
Common Stock) or the voting power of the Company on a post-transaction basis.
    Exceptions:

 

 

   (If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)   

(i) The Investor acknowledges that it has had the opportunity to review the
Transaction Documents (including all exhibits and schedules thereto) and the SEC
Reports and has been afforded (i) the opportunity to ask such questions as it
has deemed necessary of representatives of the Company and to receive answers
form such representatives concerning the terms and conditions of the offering of
the Shares and the Warrants and the merits and risks of investing in the Shares
and the Warrants; (ii) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment. The Investor acknowledges
and agrees that neither the Placement Agent nor any affiliate of the Placement
Agent has provided the investor with any information or advice with respect to
the Shares and Warrants nor is such information or advice necessary or desired.
Neither the Placement Agent nor any affiliate has made or makes any
representation as to the Company or the quality of the Shares and Warrants. The
Investor acknowledges that the Placement Agent and its affiliates may have
acquired non-public information with respect to the Company which the Investor
agrees need not be provided to it. In connection with the issuance of the Shares
and Warrants, neither the Placement Agent nor any of its affiliates has acted as
a financial advisor or fiduciary to the Investor.

9.  Notwithstanding any investigation made by any party to this Agreement, all
covenants, agreements, representations and warranties made by the Company and
the Investor herein will survive the execution of this Agreement, the delivery
to the Investor of the Securities being purchased and the payment therefor.

10.  This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.

11.  The headings of the various sections of this Agreement have been inserted
for convenience of reference only and shall not be deemed to be part of this
Agreement.



--------------------------------------------------------------------------------

12.  In case any provision contained in this Agreement should be invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

13.  This Agreement will be governed by, and construed in accordance with, the
internal laws of the State of New York, without giving effect to the principles
of conflicts of law that would require the application of the laws of any other
jurisdiction.

14.  This Agreement may be executed in counterparts, each of which will
constitute an original, but all of which, when taken together, will constitute
but one instrument, and will become effective when counterparts have been signed
by each party hereto and delivered to the other party, and such counterparts may
be delivered electronically.

15.  The Investor acknowledges and agrees that such Investor’s receipt of the
Company’s counterpart to this Agreement shall constitute written confirmation of
the Company’s sale of Securities to such Investor.

16.  In the event that before the Closing the Placement Agreement is terminated
by the Placement Agent pursuant to the terms thereof, this Agreement shall
terminate without any further action on the part of the parties hereto.

17.  The Investor and the Company acknowledge that the Placement Agent is
relying on their respective representations, warranties and covenants made
herein as if made directly to the Placement Agent.



--------------------------------------------------------------------------------

INVESTOR SIGNATURE PAGE

 

Number of Shares:   

 

  

Number of Warrants:   

 

   (such number to be equal to 100% of the number of Shares being purchased by
the Investor)

Purchase Price Per Unit:   

$2.47

  

Aggregate Purchase Price:  

$

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

Dated as of: May 29, 2014

 

 

INVESTOR By:  

 

Print Name:  

 

Title:  

 

Name in which Securities are to be registered:  

 

   

Mailing Address:   

 

     

 

     

 

   Facsimile Number:   

 

   Email Address:   

 

  

Taxpayer Identification Number:      

 

  

Manner of Settlement of the Shares: DWAC (The Shares will be sent from the
Company’s transfer agent, ComputerShare Investor Services, LLC, by DWAC to your
prime broker. You must contact your prime broker and ask them to initiate the
DWAC or you will not receive the Shares. The Shares will only be released after
the Company’s receipt of the funds.)

 

Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained)  

 

DTC Participant Number  

 

Name of Account at DTC Participant being credited with the Shares  

 

Account Number at DTC Participant being credited with the Shares  

 



--------------------------------------------------------------------------------

Agreed and Accepted this 29th day of May, 2014:

 

CYTORI THERAPEUTICS, INC. By:  

 

Title:  

 

Sales of the Securities purchased hereunder were made pursuant to a registration
statement or in a transaction in which a final prospectus would have been
required to have been delivered in the absence of Rule 172 promulgated under the
Securities Act.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF WARRANT